[Cite as State v. Willey, 2020-Ohio-3172.]


                                        COURT OF APPEALS
                                    MUSKINGUM COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :       JUDGES:
                                             :       Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                   :       Hon. Patricia A. Delaney, J.
                                             :       Hon. Earle E. Wise, Jr., J.
-vs-                                         :
                                             :
CHACE WILLEY                                 :       Case No. CT2019-0069
                                             :
        Defendant-Appellant                  :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. CR2019-0177




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    June 2, 2020




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

TAYLOR P. BENNINGTON                                 JAMES A. ANZELMO
27 North Fifth Street                                446 Howland Drive
P.O. Box 189                                         Gahanna, OH 43230
Zanesville, OH 43701
Wise, Earle, J.

       {¶ 1} Defendant-Appellant, Chace Willey, appeals his July 23, 2019 conviction

by the Court of Common Pleas of Muskingum County, Ohio. Plaintiff-Appellee is state

of Ohio.

                          FACTS AND PROCEDURAL HISTORY

       {¶ 2} On April 4, 2019, the Muskingum County Grand Jury indicted appellant on

one count of domestic violence in violation of R.C. 2919.25, a felony of the fourth

degree due to a prior offense of domestic violence, and one count of abduction in

violation of R.C. 2905.02. Said charges arose from an incident between appellant and

L.C., the mother of his child.

       {¶ 3} A jury trial commenced on June 13, 2019. The jury found appellant guilty

of the domestic violence count and not guilty of the abduction count. By entry filed July

23, 2019, the trial court sentenced appellant to eighteen months in prison.

       {¶ 4} Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error are as follows:

                                            I

       {¶ 5} "THE       TRIAL    COURT    ERRED       BY    BARRING      WILLEY    FROM

INTRODUCING EVIDENCE MATERIAL TO HIS DEFENSE, IN VIOLATION OF HIS

RIGHTS     TO     DUE     PROCESS,       UNDER    THE      FIFTH   AND    FOURTEENTH

AMENDMENTS TO THE UNITED STATES CONSTITUTION AND SECTION 1 & 16,

ARTICLE I OF THE OHIO CONSTITUTION, AND HIS RIGHT TO A FAIR TRIAL, AS

GUARANTEED         BY    THE     SIXTH   AMENDMENT         TO   THE   UNITED      STATES

CONSTITUTION AND SECTION 16, ARTICLE I OF THE OHIO CONSTITUTION."
                                           II

      {¶ 6} "WILLEY'S CONVICTION FOR DOMESTIC VIOLENCE IS BASED ON

INSUFFICIENT EVIDENCE, IN VIOLATION OF THE DUE PROCESS CLAUSE OF

THE FIFTH AND FOURTEENTH AMENDMENTS TO THE UNITED STATES

CONSTITUTION AND SECTIONS 1 & 16, ARTICLE I OF THE OHIO CONSTITUTION."

                                           III

      {¶ 7} "WILLEY'S CONVICTION FOR DOMESTIC VIOLENCE IS AGAINST THE

MANIFEST WEIGHT OF THE EVIDENCE, IN VIOLATION OF THE DUE PROCESS

CLAUSE OF THE FIFTH AND FOURTEENTH AMENDMENTS TO THE UNITED

STATES CONSTITUTION AND SECTIONS 1 & 16, ARTICLE I OF THE OHIO

CONSTITUTION."

                                            I

      {¶ 8} In his first assignment of error, appellant claims the trial court erred in

barring him from introducing evidence material to his defense. We disagree.

      {¶ 9} "Ordinarily, a trial court is vested with broad discretion in determining the

admissibility of evidence in any particular case, so long as such discretion is exercised

in line with the rules of procedure and evidence." Rigby v. Lake County, 58 Ohio St. 3d
269, 271, 569 N.E.2d 1056 (1991). In order to find an abuse of discretion, we must

determine the trial court's decision was unreasonable, arbitrary or unconscionable and

not merely an error of law or judgment. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 450
N.E.2d 1140 (1983).

      {¶ 10} Appellant argues the trial court abused its discretion in not permitting him

to present evidence of threatening messages he received from the victim, L.C., via
Snapchat. Appellant argues because L.C.'s name was associated with the messages, a

sufficient foundation was provided to establish that L.C. sent the messages.

       {¶ 11} The defense called appellant's brother, Lon Willey, to the stand. Defense

counsel asked Lon about any threats made to appellant by L.C. T. at 262. The state

objected and the trial court sustained the objection, stating, "You need to lay a better

foundation. Anywhere? Anytime?" Id. The trial court informed defense counsel he

needed to "prove it was from her and when it was." Id. Defense counsel proceeded to

ask questions about Snapchat messages and Lon explained messages sent via the

messaging app is associated with a user name. T. at 263-264. The Snapchat message

he saw had L.C.'s name on it. T. at 264. Defense counsel asked if the message was

threatening and the state objected. T. at 265. The trial court sustained the objection,

stating, "You cannot and have not proven it was actually sent by [L.]" as "[a]nybody can

grab a phone and use it, or somebody's phone and their app." Id. Lon did not know if

the message was actually sent by L.C. Id.

       {¶ 12} On cross-examination, Lon admitted it was easy to change one's name on

Snapchat. T. at 269-270. Lon agreed the message does not show who actually sent it,

and the message does not include a number or whose phone it came from. T. at 270.

       {¶ 13} Evid.R. 901(A) states: "The requirement of authentication or identification

as a condition precedent to admissibility is satisfied by evidence sufficient to support a

finding that the matter in question is what its proponent claims." Lon testified he did not

know if the message was actually sent by L.C. Evidence was not presented linking L.C.

to the purported message. Appellant did not meet the low threshold of Evid.R. 901(A)

for admissibility.
      {¶ 14} Upon review, we find the trial court did not abuse its discretion in not

permitting appellant to present evidence of threatening messages received via

Snapchat.

      {¶ 15} Assignment of Error I is denied.

                                           II, III

      {¶ 16} In his second and third assignments of error, appellant claims his

conviction was against the sufficiency and manifest weight of the evidence.            We

disagree.

      {¶ 17} On review for sufficiency, a reviewing court is to examine the evidence at

trial to determine whether such evidence, if believed, would support a conviction. State

v. Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492 (1991). "The relevant inquiry is whether,

after viewing the evidence in a light most favorable to the prosecution, any rational trier

of fact could have found the essential elements of the crime proven beyond a

reasonable doubt."    Jenks at paragraph two of the syllabus, following Jackson v.

Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).

      {¶ 18} On review for manifest weight, a reviewing court is to examine the entire

record, weigh the evidence and all reasonable inferences, consider the credibility of

witnesses and determine "whether in resolving conflicts in the evidence, the jury clearly

lost its way and created such a manifest miscarriage of justice that the conviction must

be reversed and a new trial ordered." State v. Martin, 20 Ohio App. 3d 172, 175, 485
N.E.2d 717 (1st Dist.1983). See also, State v. Thompkins, 78 Ohio St. 3d 380, 678
N.E.2d 541 (1997).     The granting of a new trial "should be exercised only in the

exceptional case in which the evidence weighs heavily against the conviction." Martin

at 175.
       {¶ 19} Appellant was convicted on one count of domestic violence in violation of

R.C. 2919.25(A) which states: "No person shall knowingly cause or attempt to cause

physical harm to a family or household member." R.C. 2901.01(A)(3) defines "physical

harm to persons" as "any injury, illness, or other physiological impairment, regardless of

its gravity or duration."

       {¶ 20} L.C. testified she left work and went to Lon's home to pick up her child she

shared with appellant. T. at 165. She was in her vehicle when appellant brought the

child out and placed the child in the back seat. T. at 166-167. Appellant then sat in the

front passenger seat in order to talk to L.C. about getting back together. T. at 167. She

told him she did not want to talk. Id. Appellant became upset and squirted a water

bottle everywhere. Id. As she attempted to exit the vehicle, appellant grabbed her hair

multiple times, pulling her back. Id. She was scared. T. at 168. She felt she needed to

hurry up and get out, so she ran inside Lon's home. Id. Appellant followed her inside

and apologized, grabbed a towel, and went back to the vehicle to wipe up the water. Id.

L.C. went back out to her vehicle because since appellant had apologized, she

assumed he would "let me leave." Id. Outside, appellant got close to L.C.'s face and

after she told him she did not want to talk, he pushed her up against Lon's vehicle by

the throat "and then I slid down the truck, because I got lightheaded." Id. She started to

yell and appellant had her in a "chokehold" and placed his other hand around her mouth

so she could not scream. Id. Appellant raised his fist and struck her in the nose,

knocking her eyeglasses off. T. at 170-171. Lon came out of his house and told

appellant to get off of L.C. T. at 171. Appellant then grabbed his brother by the throat

and L.C. ran to her vehicle, called the police, and drove to Love's Truck Stop. T. at 172.

L.C. testified her nose was cracked on top, "it had a slit in it, it was bleeding, and it was
bruised and swollen" and there were marks on her neck. T. at 174; State's Exhibits 3

through 7.

       {¶ 21} Muskingum County Sheriff's Deputy Adam Swope was dispatched to the

truck stop. T. at 214-215. He testified L.C. was "upset, distraught. She was bleeding

from her nose. Appeared to be kind of rattled." T. at 215. Her nose was swollen a little

bit, she was crying, her mascara was running down her face, her pants had some mud

on them below the knees, and she "looked extremely upset, scared." T. at 218. Deputy

Swope took photographs of L.C.'s injuries. T. at 219; State's Exhibits 3 through 7. He

testified the injuries depicted in the photographs were consistent with the story L.C. had

told him of the incident. T. at 223-224. Deputy Swope then went to the scene of the

incident. T. at 224. He found L.C.'s eyeglasses in the driveway, broken. T. at 226-227.

Appellant told the deputy he grabbed L.C.'s arm to speak with her and "she just fell to

the ground." T. at 227. He denied striking her in the nose and grabbing her throat and

her hair. T. at 228.

       {¶ 22} At the conclusion of the state's case, appellant stipulated to a prior

conviction for domestic violence. T. at 249; State's Exhibit 1. The incident involved his

mother. T. at 310.

       {¶ 23} Appellant called his brother Lon to the stand.      Lon testified he heard

appellant and L.C. arguing and when he went outside, he saw both of them standing

beside his truck. T. at 256. He did not see anything physical between them. T. at 257.

He did not see any blood on L.C. or anything wrong with her nose. T. at 257-258. He

told his brother "to step back and let her leave, get away from her" because L.C.

"always threatened to call the cops on him for this and that." T. at 258. Appellant and

L.C. were crying. T. at 261. Appellant never grabbed Lon's throat. T. at 274.
       {¶ 24} Lon's girlfriend, Rae Shaw, testified she heard appellant and L.C. arguing

and when she went outside, Lon was holding appellant by his shoulders. T. at 280-281.

She did not see any injuries on L.C. T. at 281-282. She heard Lon tell appellant to "let

her go," "just calming him down."      T. at 282-283.     She did not hear any physical

confrontation. T. at 289.

       {¶ 25} Appellant testified prior to L.C.'s arrival, they were communicating back

and forth over the phone and L.C. threatened to get a restraining order and keep their

child away from him. T. at 296-297. This upset him a little bit. T. at 297. L.C. arrived

and appellant was putting the car seat back together after having cleaned it. T. at 298.

Appellant placed the child in L.C.'s back seat and then sat in the passenger seat. Id.

He engaged in a conversation with her and she "sat there and listened." T. at 299. He

admitted to grabbing her water bottle and squeezing it, "but it wasn't deliberately at her

or anything. I just done it being arrogant." Id. He never touched her hair. T. at 301.

L.C. got mad and appellant apologized, and both of them went into the house so he

could grab some rags to wipe up the water. T. at 300. As they left to return to the

vehicle, L.C. was in front of appellant and appellant "grabbed her shoulder," not

aggressively, and said, "just talk to me real quick." Id. L.C. spun around and "dropped

to the ground. She's done this many times before." Id. "She just kind of went into

hysterics, kind of - - just kind of like yelling and crying. She's done it many times before

in the past." T. at 303. It lasted about three minutes. Id. At that point, Lon came

outside. Id. Appellant helped L.C. off the ground and told her to go. Id. Appellant did

not see any blood on her or any injuries at all. T. at 304. L.C. got into her vehicle and

drove away. T. at 304-305. Appellant never grabbed his brother by the neck. T. at
305. He had no idea how L.C. got a bloody nose, but she was prone to nose bleeds. T.

at 310-311. He denied ever hitting L.C. T. at 315.

      {¶ 26} The jury heard conflicting testimony.      The weight to be given to the

evidence and the credibility of the witnesses are issues for the trier of fact. State v.

Jamison, 49 Ohio St. 3d 182, 552 N.E.2d 180 (1990). The trier of fact "has the best

opportunity to view the demeanor, attitude, and credibility of each witness, something

that does not translate well on the written page." Davis v. Flickinger, 77 Ohio St. 3d 415,

418, 674 N.E.2d 1159 (1997). The jury chose to believe L.C.'s version of events. The

photographs taken by Deputy Swope depicted her injuries and were consistent with her

report of the incident, and her broken eyeglasses were found at the scene.

      {¶ 27} Upon review, we find sufficient evidence, if believed, to support the

conviction for domestic violence. We do not find any manifest miscarriage of justice.

      {¶ 28} Assignments of Error II and III are denied.
      {¶ 29} The judgment of the Court of Common Pleas of Muskingum County, Ohio

is hereby affirmed.

By Wise, Earle, J.

Gwin, P.J. and

Delaney, J. concur.




EEW/db